Stephens, J.
1. Notwithstanding a policy of title insurance issued by a title guaranty company may, by its terms, entitle the insured to a transfer of the policy by the title company to any assignee designated by the insured, the policy does not obligate the title company to insure the title to the property at a later date. The petition, in a suit brought by the insured against the title company to recover damages alleged to have been sustained by the plaintiff by a failure of the defendant at a later *27date to insure the title of the real estate covered by the policy to a prospective purchaser of the real estate, sets out no cause of action under the policy, and, in the absence of an allegation as to the existence of any contract by which the defendant was obligated to the plaintiff to insure the title to the property at a later date, the petition fails to set out a cause of action.
Decided February 23, 1932.
George G. Finch, for plaintiffs.
Tye, Thomson & Tye, for defendant.
2. The demurrer, was properly sustained.

Judgment affirmed.


Jenkins, P. J., cmd Bell, J., concur.